DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The non-patent literature (NPL) submitted with the IDS was identified as a Korean Notice of Allowance per the Transmittal of IDS Letter of 8/31/2020.  There was no translation of this document provided to the examiner.  The examiner has considered this NPL as merely a document that identifies the foreign patent documents that are recited on the IDS.  The examiner has not considered the content of the NPL, such as a reason for allowance, because there is not a translation of the document.  Additionally, the examiner has only considered the foreign patent documents recited in the IDS in the broadest sense because only an abstract translation has been provided.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[111], transmission mode "3" and transmission mode "4" are not included in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[198] thru P[220], the references to seat system "360", main controller "370", display system "350", input device "310", communication device "330", .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the entire description of Figure 9 is in reference to systems and devices that are not included in the drawings (310 thru 372).  Without the assumed missing Figure, the description of Figure 9 has no frame of reference to identify the elements and scenarios.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[243], reference numbers "14" and "15" are not recited in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[298], step number "S520" is not recited in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to because in Figure 3 (S3), the step uses the abbreviation or acronym AI without providing a full meaning in the description of Figure 3 of the specification.  A full meaning should be included to clearly identify the meaning of the abbreviation or acronym.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 5, the reference number "H", "W" and "L" are not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 8, reference number "171", "172" and "173" are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to because in Figure .  A full meaning should be included to clearly identify the meaning of the abbreviation or acronym.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 15(b), the step number “S1520” is not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 19, the reference numbers "X110", "X120" and "X130" are not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Throughout the specification, numerous abbreviation and/or acronyms are used.  In some cases, a full meaning is provided.  But in other cases, the full meaning is not provided.  A full meaning should be included at the first use to clearly identify the meaning of the 
UE – P[14]
PC – P[38]
VR – P[38]
AR – P[38]
MR – P[38]
Tx/Rx – P[38]
DL – P[38]
UL – P[38]
BS – P[42]
LTE – P[42]
NR – P[42]
OFDM – P[44]
SSB – P[46]
Msg1 – P[55]
CRC – P[56]
Msg3 – P[57]
Msg4 – P[57]
RRC – P[57]
CSI-RS – P[59]
IE – P[62]
SSBRI – P[64]
NZP CSI-RS – P[69]
CRI – P[77]
eMBB – P[85]
INT-RNTI – P[87]
PRBs – P[89]
3GPP – P[91]
IoT – P[91]
ECU – P[124]
V2X – P[139]
PD – P[152]
CAN – P[159]
LIN – P[159]
MOST – P[159]
ROM – P[163]
RAM – P[163]
EPROM – P[163]
HD – P[173]
eNB – P[223]
PC5 – P[226]
Uu – P[226]
MEC – P[324]
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[38], lines 10 thru 17 appear to be a description of the "910" device of Figure 1.  While P[39] is a description of the "920" device of Figure 1.  In the device 910 description, there are elements from the device 920 side (antenna 926, processor 921, and memory 924).  The examiner assumes the antenna should be 916, the processor should be 911, and the memory should be 914 to match Figure 1.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[93] line 4, the abbreviation for "repetitive transmission" is recited as RF, but RF typically means Radio Frequency.  The examiner suggests removing the ‘comma” and changing RF to RT.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[240] line 1, the word "siderink" should be "sidelink".  
Appropriate correction is required.
Claim Objections
Claims 8 thru 11 and 16 are objected to because of the following informalities:  Each claim recites the abbreviation UE without providing the full meaning of UE (each "UE" is the first occurrence in the claim dependency).  The full meaning should be included to improve the quality of the claim limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 10, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining based on the route is available with respect to the parked vehicle” (line 5).  It is unclear what is being determined.  The condition for the determining is based on the route [being] available with respect to the parked vehicle.  There appears to be a missing limitation designating what is determined.  The examiner assumes the claim limitation should be, “determining, based on the route being available with respect to the parked vehicle, that the emergency vehicle can pass through the route to the emergency occurrence spot” for continued examination.
Claim 2 recites “determining the emergency vehicle on the basis of the response message” (line 4).  It is unclear which “the emergency vehicle” is determined.  It is unclear what is determined regarding the vehicle: whether a different emergency vehicle is selected, a different route is selected, a message is sent to or from the emergency vehicle, the availability of the emergency vehicle, the acceptance of the route or message or destination, the position or location of the emergency vehicle, etc.  The examiner assumes the claim limitation should be “determining an appropriate 
Claim 10 recites “a message for moving the parked vehicle to a UE of a user of the parked vehicle when the optimal route is not determined” (lines 1 thru 3).  It is unclear how the vehicle would be moved to the user equipment, especially if the UE is not near a road or a parking area.  The examiner assumes it should be, “a message for moving the parked vehicle to a location selected by a user of the parked vehicle, via user equipment, when the optimal route is not determined”, for continued examination.
Claim 14 recites “an input button” in lines 2 and 3, while claim 11 also recites “an input button” in lines 6 and 7.  It is unclear if this is a new input button, or the same input button.  The examiner assumes it is the same input button for continued examination.
Claim 14 recites “a movement operation” in line 6, while claim 11 also recites “a movement operation” in lines 11 and 12.  It is unclear if this is a new movement operation, or the same movement operation.  The examiner assumes it is the same movement operation for continued examination.
Claim 19 recites “an input button” in line 2, while claim 16 also recites “an input button” in line 10.  It is unclear if this is a new input button, or the same input button.  The examiner assumes it is the same input button for continued examination.
Claim 19 recites “a movement operation” in line 5, while claim 16 also recites “a movement operation” in lines 14 and 15.  It is unclear if this is a new movement operation, or the same movement operation.  The examiner assumes it is the same movement operation for continued examination.
Allowable Subject Matter
Claims 1 thru 10, 14 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter .
The closest prior art of record is Gordon et al Patent Application Publication Number 2017/0030725 A1.  Gordon et al disclose a computer-implemented method, system, and computer program product that controls self-driving vehicles.  An emergency message is transmitted to a receiver within a self-driving vehicle (SDV).  The emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle.  In response to the SDV receiving the emergency message, the SDV is redirected, via an auto-control hardware system on the SDV, to a location and on a route that does not conflict with the identified future route of the emergency vehicle.
In regards to claim 1, Gordon et al taken either individually or in combination with other prior art, fails to teach or render obvious a method for moving a parked vehicle for an emergency vehicle in autonomous driving systems.  The method performing searching for a route connecting a location of the emergency vehicle and an emergency occurrence spot, and determining, based on the route being available with respect to the parked vehicle, that the emergency vehicle can pass through the route to the 
In regards to claims 11 and 16, Gordon et al taken either individually or in combination with other prior art, fails to teach or render obvious user equipment for moving a parked vehicle for an emergency vehicle in autonomous driving systems.  The user equipment having a transceiver, a display, a memory and a processor to control the transceiver, display and memory.  The processor performs the method of moving a parked vehicle by the user equipment, for an emergency vehicle in autonomous driving systems, by receiving, from the parked vehicle, an alarm message indicating that movement of the parked vehicle has been requested.  The method further performs displaying the alarm message on a display of the user equipment, and receiving a permission of movement of the parked vehicle from a user through an input button displayed on the display.  The method further performs transmitting a permission 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662